Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-42 of copending Application No. 17/504,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application
Claim 25 of Application 17/504,180
A system comprising: 
a substrate; 

and at least one non-transitory computer readable storage medium including computer readable instructions that, when executed, cause processor circuitry to at least:
A system comprising:
a substrate embodied in a flexible material; and
at least one non-transitory computer readable storage medium including computer readable instructions that, when executed, cause processor circuitry to at least:
one or more physical objects, a first one of the one or more physical objects including a sensor to determine positional data related to a position of the first one of the one or more physical objects relative to the substrate; 
access the positional data from the first one of the one or more physical objects;
access positional data corresponding to one or more physical objects in communication with the substrate;
process the positional data to determine an arrangement of the one or more physical objects relative to the substrate;

select media based on the positional data; and
select media based on the arrangement of the one or more physical objects relative to the substrate; and
cause a compute device to present the media.
cause a compute device to present the media.


As noted in the table above, each and every limitation of the claim 1 of the instant application is broader than the limitations of claim 25 of co-pending application 17/504,180 and is therefore fully anticipated. Therefore, double patenting rejection is proper.
Claims 2-15 are therefore similarly recited and met by the limitations of claims 26-42 of copending application 17/504,180.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2015/0133023) in view of Johns et al. (US 2014/0240096).
Regarding claims 1, 6 and 11, Lewis teaches a system (Fig. 1) comprising: 
one or more physical objects, a first one of the one or more physical objects including a sensor to determine positional data related to a position of the first one of the one or more physical objects relative to the substrate (Fig. 4, teaches a set of physical objects 150 placed within the housing, albeit not specific to a substrate, includes a sensor which the system is able to realize its position and location within the system. The system is able to determine the order and positioning of each of the blocks to determine what type of video output to create using sensors as discussed in paragraph 45); and 
at least one non-transitory computer readable storage medium including computer readable instructions that, when executed (paragraphs 56, 68 and 72), cause processor circuitry to at least: 
access the positional data from the first one of the one or more physical objects (Fig. 4, teaches determining positional data of a set of physical objects 150 within the housing, albeit not specific to a substrate); 
select media based on the positional data; and cause a compute device to present the media (Fig. 4, steps 430-450 teaches selecting various media in accordance with the arrangement of the blocks 150).
Regarding claims 2, 7, 12, Lewis teaches the claimed wherein the processor circuitry 1s included in the compute device (Fig. 1E).
Regarding claims 3, 8 and 13, Lewis teaches the claimed wherein the processor circuitry 1s to determine an orientation of the first one of the one or more physical objects based on the positional data (paragraphs 41-43).
Regarding claims 4, 9 and 14, Lewis teaches the claimed wherein the media is first media, and the processor circuitry is to: select second media based on detected user interaction with a second one of the one or more physical objects; and cause the compute device to present the second media (paragraph 29 and 61-63 teaches user interaction to generate one or more content for an assembled story. The user playing with the system updates blocks or makes changes resulting in different assembled stories).

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2015/0133023) in view of Johns et al. (US 2014/0240096) and further in view of Heiman (US 2006/0273909).
Regarding claims 5, 10 and 15, Lewis and Johns teaches the physical objects as character blocks fails to teach, however, Heiman teaches the claimed wherein the one or more physical objects includes a figurine (Fig. 2 and paragraph 34-36 and 39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Heiman into the proposed combination of Lewis and Johns because such incorporation allows for the benefit of improving user interaction and also to utilize familiar objects as a means for teaching/learning (Heiman: paragraph 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481